 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 1 of 43

UNITED STATES DISTRICT COURT
for the
District of Connecticut
New Haven Division

iMerchandise LLc
Plaintiff

Case No.: 3:20-cv-00248

TSDG, LLC
Defendant

)
)
)
-V- ) March 18, 2020
)
)
)
NOTICE OF SERVING DOCUMENTS ORDERED BY THE COURT
Now comes the PlLaInNELEL, iMerchandise, LLC, by
and through its attorneys as of record appear,
Paladino & Welsh, LLC and herein gives notice that
on March 18, 2020, they served documents as ordered
by the court to wit: (1) Complaint filed by
iMerchandise, LLC; (2) Amended Complaint filed by

iMerchandise, LLC; (3) Order on Pretrial Deadlines;

(4) Electronic Filing Order; and (5) Standing

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
* Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 01170

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 2 of 43

Protective Order to the Defendant, TSDC, LLC’s

attorney as of record appear.

  

Richard F, Paladino,

Federal Bar No. CT 10242

Paladino & Welsh, LLC

33 Main Street, Suite P

Old Saybrook, CT 06475

Tel. No.: (860) 395-3344

Fax No.: (860) 395-3343

Email: rfpgwpsherwood@aol.com

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
* Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 01170

 

  

 
Case.3
ca
JS 44 (Rey, 09/19)

The IS 44 civil caver sheet and
Provided by local rufes of court
Purpose af initiating the
I. (a) PLAINTIFFS

iMerchandise LLC

(b} County of Residence of First Listed Planuf?
(EACEPT ANS PLAINTIE: ¢

(e) Attomeys nities Acwne, Adel ess, artut Teltphinng Muicher}

Paladino & Welsh, LLC

:20-cv-00248-RNC Document 10 Filed 03/18/20 Pa
Se 3:20-cv-- 48-RNC Document 1 Filed 02/24,

the information contained herein
gf This form,
civil docket sheet

4

CIVIL COVER SHEET

either replace nor fae renent the fil

ng and service of pieadin
approved by the fudicial Conference of the United States in
J

epteniber 1974, is req

gS or other papers as re
tired For the use of the

ge 3 of 43
Page 1 of 15

quired by law, except as
Clerk ef Court for the

 

(SEF INSTRUC PIONS ON NENT PAGE OF THIS FORM
DEFENDANTS

TSDG, LLC

Middlesex (Connecticut.
SES}

County of Residence of First Listed Delendant

SOTE IN LAND CONDEM

THE TRACT OF LA

SATION CASES,
SDINVOLVED

Attorneys Uf Aare)

 

Cuyahoga (Westlake, OH)
ONTOS PLAINTIEE ¢ VASES CONEY)
USE THE LOCATION DF

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

   

33 Main Street, Ste P, Old Saybrook. CT 06475
860-395-3344
I. BASIS OF JURISDIC TION (Pleo Ao a Cae tat Olatvy il. CITIZENSHIP OF PRINCIPAL PA RTIES (Place an Xo One tit fur Ucasnnft
Fur Diversity Casect inti) and One Bex far Defends
D1 US Government 24 Federal Guestion PTF DEF PTF DEF
Plainutt AOS Ccovermaent Nat a Fare) Ciuzen of This State V1 J 1 Incorporated ur Prneipai Pisce m400744
of Business In This State
720 US. Government Mit Dhsersine Citizen of Another State V2 12) incorporated upd Principal Place ai Xs
Defendant Andicate Cnizenstup of Pavttes in treme Hj of Business In Another State
Citizen or Subject ofa a4 3 Foreign Nation Mo 6
Foreign Country
IV. NATURE OF SUIT (see ot ON" an One Hue Unity) Check here for: Nature of Suz
Ls CONTACT — TORTS So FORFEITURE/PENALTY -] BANK sean
7 1E0 insurance PERSONAL INJURY PERSONAL INJURY [7 625 Drug Related Seizure 2) 422 Appeal 28 USC 158 TT O375 calse Clains Act
M120 Marine ‘F310 Airplane SF 365 Personal Injury - of Propecy 21 USC 84) 1 424 Withdrawal OF 376 Qui Tam 131 SC
“V t36 Maller Aci 7315 Aunlane Product Produst Liability O 6%) Other JEUSC 157 372% a)}
F140 Negouable tnstrumenr Liability D367 Health Care: “T 400 State Reapportionment
TV 150 Reco ery of Overpayment F120 Assault, Libol & Pharmuceuticul Ald Aatimst
& Enforcement ef hidgment Slander Personal Injury 7D 820 Copyrights 7 430 Danks and Banking
17181 Medicare Act “7 330 Federal Employers” Pradvet Liability “F R30 Patent F440 Commerce
F152 Recovery of Dedanlted Liability ©] 348 Asbestos Personal “TV 835 Patent Abbreviated 3 460 Deponanon
Student Loans T 340 Marine Inpary Product New Drug Applicanen [7 479 Racketeer Influedced and
(Excludes Veterans) WA44 Marine Product Liability =) 840 Prademark Cotrupt Orvaniwauons
TT 1S3 Recovers af Overpayment Lrabilits PERSONAL PROPERTY _ i AV 480 Consumer Credit
of Veteran's Renefirs J 350 Motor Velucie J 290 Other Fraud 3710 Fir Labor Standards

3-166 Stockholders’ Suits

% 196 Other Contruct

“F198 Contract Product | labelty
TF 196 Franchise

a
a

4

     

 

a REAL PROPERTY — PRISONER PETITIONS - 2] 790 Other Labor Ligation FEDERAL TAK SUITS. ae
F210 Land Condemnation 3 440 Onher Civil Rights Habeas Corpus: “7 Ta Employee Retirensesy TF 870 Taxes (U2. Plaonrif®
F220 Fotectusure 4441 Voting SF 463 Alien Detainec Income Secure Act or Defendans)
236 Rent case & Ejectment J 442 Employmen 7 510 Mustions te Vacate 7 87) IRS—tird Party
<7 240 Tors to Land 77443 ltousing? Sentence 26 USC 7009
F245 Tort Produst Liabuiity Accununodatians TF $30 General
7 290 AY Oiher Real Property “T4485 Amer w-Disabilities - £7535 Death Penalty ia Bot fi
Einployment Other: 7 462 Naturalization Application
77 446 Aner, wDisabilines - F540 Mandan Other [5 $65 Gther Inumigration
Other oT 530 Civil Hights Actions
F148 Edocation F554 Poson Condition
7 560 Civil Detainee -
Conditions of
Cunfinement

Medical Malpractice
| Chi RIGHTS).

J BOL INA (1395¢T)
3135 Motor Vehicle

F471 Trahan Lending Aer Y 862 Black Lung (923)
Product | iability <7 380 Giner Personal J 720 Labor Management 7 861 DIWCDIWW (405(g))
360 Other Personal Property Damage Reimions TT 864 SSID Title XVI

lajury
342 Personal Injury -

T3853 Property Damage
Product Laabliry

D740 Ratiway Labor Act
TV 78) Family and Mudrcat
Leave Act

J S65 RSE (40Sty7

 

 

   

 

 

 

 

{IS USC (OR) or 192,

oF 485 Telephone Consemer
Protection Act

7 490 Cable‘Sar TV

CO) 859 Secunties'‘ Commodities,
Exchange

7 890 Other Soatutory Actions

89! Agneuluwal Acts

CT 893 Environmental Matters

17 895 Freedom of Information
Act

oT 96 Arbitration

7 899 Admunistative Procedure
ActReview or Appen! of
Agency Decision

T4959 Constirutionality ot
State Statutes

 

¥v. ORIGIN (Phace an 4"

Ue Ole Bow Gah

mx) Qaginal 42 Removed from 73°) Remanded from 74 Retnstated or 7 3 Transterred from <0 6 Multidisiriet 78 Muttedsstrict
Proceeding State Coun Appellate Coun Reopened Another District Litigation - Litigation -
fipecifl Transfer Direct File

 

VI. CAUSE OF ACTION

VII. REQUESTED IN
COMPLAINT:

Cue the US Civil Statue
Diversity Jurisdiction
Bnet description of cause : ;
Tortious interference with busin
TV CHUECK IF THISISA Cl

UNDER RULE 23. FRO

under which vou are filin 8 (Ow aot cite jurixdictional statutes unless diversity)

 

@8s relations: damages and injunction
ASS ACTION DEMAND §

vP 100,000.00 JURY DEMAND:

CHECK YES only if demanded in complaint:

TV Yes HNo

 

VII. RELATED CASE(S)

 

 

 

 

 

(See veviris ior)
IF ANY JUDGE oo pr ICKETYIVBER
DATE SIGNATURE OF ATTORNEY OF RECORD
02/21/2020 Richard F. Paladino, Esq.
FOR OFFICE USE ONLY ———

 

RECEIPT #

 

 

=<

APPLYING [FP

JUDGE

 

MAG IUOGE
Case _3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 4 of 43
Case 3:20-cv-. 248-RNC Document1 Filed 02/24. 4» Page 2 of 15

Pro Se 2 (Rev. 12/16) Complaint and Request tor Injunction

UNITED STATES DISTRICT COURT

for the

Distriet of Connecticut

New Haven Division

iMerchandise LL
Merchandise LLC Gace Ne.

(to be filled in by the Clerk's Office)

Plaintiffis)

(Write the full name ofeach plaintiff whe is fling this complaint
ifthe names ofall the Plaintiffs cannot Jit in the space above,
please write “see attached” in the space and attach an additional
Page with the full list of names)

-Y-

TSOC, LLC

Defendant(s;
OP rite the full name uf each defendant wha is being sued if the
names of all the defendants cannat fit in the space above, please
write “see atiuched" in the Space and attach an addttiqnat peige
with the full list of names.)

COMPLAINT AND REQUEST FOR INJUNCTION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

needed.
Name Merchandise LLC ne
Street Address 90 Knothe Road
City and County Westbrook, Middlesex i —_
State and Zip Code CT 06498 So oO
Telephone Number 860-399-0064 _ oo —_ 7

E-mail Address morelligf@imerchandise.com

B, The Defendant(s)

Page lof 6
3
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 5 of 4

Case 3:20-cv-. 448-RNC Document 1 Filed 02/24, ,

Pro Se 2 (Rev. 12/] &) Comptaint und Request for Injunction

 

Defendant No. |

Name

Job or Title fifknawn)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address fifkiown)

Defendant No. 2

Name

Job or Title up known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address sf dnows)

Defendant No. 3

Name

Job or Title tifknown)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Detendant No. 4

Name

Jad or Title tif known}
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Ad dress Of known;

Page 3 of 15
TSDC,LLC ee Se
28045 Ranney Pkwy, Ste O ak
Westlake, Cuyahoga _ _ -
a —— oF ve

440-808-1642

Sellis@flagc.com_

Page 2 of 6
3
3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 6 of 4
«Sease 520-0. ZaB-RNC. Document 1. Filed 02/24, » Page 4 of 15

Pro $e 2 (Rev. 12/| G) Complaint and Request for Injunction

Il. Rasis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power), Generally, only two types of cases can be
heard in federal court: cases involving a federal quéstion and cases involving diversity of citizenship of the
Parties. Under 28 U.S.C. § 1331, acase arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all thar apply)
[_]Federal question [| Diversity of citizenship

Fill out the Paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal! Question

List the specific federal Statutes, federal treaties, and/or provisions of the United States Constitution that
are al issue in this case.

RB. If the Basis for Jurisdiction

Is Diversity of Cit

izenship
1. The Plaintiffs)
a. If the plaintiff is an individual

The plaintiff. fname) . 18 a citizen of the

State of fhenne)

b. If the plaintiff is a corporation

The plaintiff, ‘names iMerchandise LLC . Is incorporated

under the laws of the State of ‘name; Connecticut
and has its principal place of business in the State of fname;

80 Knothe Rd, Westbrook, CT 06498 a

(lf more than one Plaintiff is named in the complaint, attach an additional Page providing the
Same information for each additional Plaintiff)

te

The Defendant(s)

a. If the defendant is an individuat

The defendant. frame) 18 a Citizen of

the State of mame; . Oris a citizen of

(foreign Malian)

Page 3 of 6
Cased 4 3:20-cv-. 448-RNC Document 1

Pro Se 2 (Rev, 12/16) Complaint and Request for Injunction

b. If the defendant is a corporation

The defendant, fname) Tsoc LLC

the laws of the State of fname)

Or is incorporated under the laws

and has its principal place of business in (name)

(if more than one defendant is numed in th
Same information for each additional defe

3. The Amount in Controversy

:20-Cv-00248-RNC Document 10 Filed 03/18/20 Page 7 of 43

Filed 02/24. . Page 5 of 15

. 18 incorporated under

Ohio . and has its
principal place of business in the State of éname,

-28045RanneyPy, WestlakeQH44145

Of (foreign nation)

ve complaint, attach an additional Page providing the
nant, }

The amount in Controversy—the amount the plaintiff claims the defendant owes or the amount at

Stake-is more than $75.000, not counting interest and costs of court, because

of lost business expectancies and profits
relationships, diminished ranking with Am

Ii. Statement of Claim

Write a short and plain statement of the claim.
facts showing that each plaintiff is entitled to the inj

including the dates and places of that involvement or conduct. If more than o

A. Where did the events giving rise 10 your claim(s) o
On the Amazon.com storefront platform

B. What date and approximate tin

675459633)

Amazon deactivation of Plaintiff's entire accou
continuing deactivation to date

ne did the events Biving rise to your claim(s) occur?

Defendant Compiaint to Amazon on or about November 23, 2019

fexplainy:

including but not limited to lost prospective business
@Zon, and total loss of storefront posting

Do not make legal arguments. State as briefly as possible the

ne claim is asserted, number each
*parate paragraph. Attach additional pages if

ccur?

(Complaint No. 6615269061 AKA

nt and storefront on or about January 20, 2020 and

Page 4 of 6
3
Case _3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 8 of 4
* Case 3:20-cv-. 48-RNC Document 1 Filed 02/24, . Page 6 of 15

Pro Se 2 (Rev 12/16) Complaint and Reguest tor Injunction

€, What are the facts underlying your claim(s)? fhor example: What happened te you? Who did what?
Was anyone else invatved? Who else sone whet happened?)
1. Tortious interference with business relations.
2. Tortious interference with contractual relations,

3. Connecticut Unfair Trade Practices (C.G.S. Sec. 42-110 et seq as amended.
4. Injunction.

See attached additional Pages.

Iv. Irreparable Injury

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
Sustained, are Sustaining, or will sustain as a result of the events described ahove, or why such compensation
could not be measured.

Money damage calculation based upon lost Sales, los! profits, business expectancies lost, damages related to
loss of preferential listing positions on the internet, damage to standing and reputation and the fike may be

Vv. Relief

State briefly and precisely what damapes or other relief the plaintiff asks the coun to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. [nelude
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. include any
Punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Lost business expectancies & profits that would have been generated through Amazon & including but not limited
to lost prospective business relationships related to its other Amazon listings & its priority & preferential listing

ith Amazon, based “pon sales history: Diminished ranking/prejudicial website listing location

; Wrongs
are continuing based upon Amazon deactivation of Plaintiff's entire “storefront”. Punitive or exemplary damages
pursuant toC.G.S. Sec. 42

42-710 et Seq as amended: Money damages, as Nearly as same can be ascertained, of
at least $3,500 per day since on or about 1/20/2020:

Temporary and Permanent injunction:
seé attached additional pages

Page 5 af &
cv-00248-RNC Document 10 Filed 03/18/20 Page 9 of 43

oS Se RNS ye Document 1 Filed 02/24, . Page 7 of 15

Pro Se 2 (Rev. !2/| 6) Complaint and Request for Injunction

Vi.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information
and belief that this complaint: (f) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is Supported by existing law or bya
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
Opportunity for Further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule |].

'

A. For Parties Without an Attorney

served. T understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of ny case,

Date of signing:

Signature of Plaimiff

Printed Name of Plaintiff

B. For Attorneys

Date of signing: 02/21/2026

  
  

Signature of Attomey -
a + ee

Printed Name of Attorney Richard F. Paladino “Esq: .
Bar Number CT 10242
Name of Law Firm Paladino & Welsh, LLG

Street Address 33 Main Street, Ste P, Old Saybrook _

State and Zip Code CT 06475

Telephone Number 860-395-3344
E-mail Address

ipgwpsherwood@aoi.com

Page 6 of 6
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 10 of 43
“ Case 3:20-cv- 248-RNC Document 1 Filed 02/24, , Page 8 of 15

IIL.C. Statement of Claim
FIRST COUNT (Tortious Interference with Business Relations)

!. The Plaintiff is a limited liability company registered in the State of
Connecticut with a principal place of business at 90 Knothe Road,
Westbrook, CT 06498.

2. The Plaintiff is and at all relevant times hereunder has been engaged in the
business of e-commerce for the retail sale of merchandise including but
not limited to t-shirts and utilizing, inter alia, the sales platform known as
Amazon.com (Amazon).

3. The Plaintiff, at al] relevant times hereunder, had a contractual and
mutuaily financially business relationship with Amazon, by way ofa
service agreement(s), the terms of which include but are not limited to a
percentage split of retail sates by and between the Plaintiff and Amazon.

4. The Defendant is a limited liability company registered in the State of

Ohio with a Principal place of business at 28045 Ranney Parkway, Suite
0, Westlake, Ohio 4445.

5. The Defendant js and has, at all relevant times hereunder, been engaged

in the business of €-commerce for the retail sale of merchandise

including but not limited to t-shirts and utilizing, inter alia, Amazon.
3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 11 of 43
Caseg:20 3:20-cv-. 248-RNC Document 1 Filed 02/24. , Page 9 of 15

6. On information and belief, the Defendant, at all relevant times hereunder,
does and has, business in the State of Connecticut and has significant
contacts therein, through, inter alia, its Amazon sales and including but
not limited to those enumerated under C.G.S. Section 52-59b as
amended.

7. On or about November 23, 2019, the Defendant without prior notice to
the Plaintiff, registered a complaint with Amazon alleging trademark
infringement and known as Complaint number 6615269061 AKA
675459633.

8. On or about November 23, 2019, Amazon contacted the Plaintiff
advising that it received a report of trademark infringement from the
Defendant.

9. Amazon further advised the Plaintiff that if the Defendant retracted its
Complaint, the Plaintiff's account might not be suspended or deactivated.

10.The Defendant knew or Should have known that Amazon’s method of
operation is highly mechanised, bureaucratic and “non-user friendly”

making communication with it, including but not limited to the subject

Complaint difficult and time consuming.
f 43
3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 120
Case.3 2 3:20-cv-C .48-RNC Document 1 Filed 02/24);. Page 10 of 15

I I.Immediately upon notification from Amazon, the Plaintiff sent a plan of
action to Amazon, pursuant to its Tequest and ail in an effort to reactivate
its account and Mitigate its damages.

12.The Plaintiff immediately reached out and contacted the Defendant at
least, on or about November 23, 2019, December 10, 2019, January 17,
2020, January 21, 2020, January 29, 2020 and February 7, 2020 all in an
effort to resolve the Defendant's Complaint, in a 800d faith effort to
accommodate the Defendant’s concerns and to reactivate its Amazon
account with the Defendant's cooperation.

13. The Plaintiff immediately advised the Defendant that it received no
orders for the allegedly infringing item, that it had none of said items in
Stock and, accordingly, made absolutely no profit thereon.

14. Immediately upon learning of the Defendant’s Complaint, on or about
November 23, 2019, the Plaintiff notified that Defendant that it
gratuitously, without prejudice, removed the allegedly infringing item
from the marketplace without the intent to relist or sel] it.

15.On or about January 20, 2020, Amazon did deactivate the Plaintiffs
entire account and, to date, it remains deactivated to the Plaintiff's

financial Prejudice and detriment.
3:20-Ccv-00248-RNC Document 10 Filed 03/18/20 Page 13 of 43

Case 3 Oxy 20-cv-L  .48-RNC Document 1 Filed 02/24). Page 11 of 15

16.The Plaintiff removed the allegedly infringing items from the
marketplace, without immediate contest and without prejudice because of

the economic Prejudice it was and continues to suffer and with time being

of the essence,

17.The Plaintiff put the Defendant on notice that, as a result of the
deactivation of its account and its failure to retract it’s Complaint, the
Plaintiff had and continues to suffer actual and ascertainable damages in
the form of, inter alia, lost business expectancies and profits that would
have been generated through Amazon and including but not limited to
lost prospective business relationships related to its other Amazon
listings and its priority and preferential listing positions with Amazon,
based upon its sales history.

18.In addition, because of the Defendant’s actions and inactions, Amazon
pulled down the Plaintiff's entire “store front” and the Plaintiff is unable
to conduct any sales whatsoever on Amazon.

19.Even if and when Amazon reinstitutes the Plaintiffs store front, with or

without the Defendant’ S$ cooperation, its ranking will be diminished,

further Prejudicing its sales.
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 14 of 43
° Case 3:20-cv-L .48-RNC Document 1 Filed 02/24, Page 12 of 15

20.In a further good faith effort to address the Defendant’s alleged concerns,
On or about January 29, 2020, the Plaintiff invited the Defendant to
document any loss it claimed to have incurred as a result of the Plaintiffs
alleged action and the Defendant has wholly failed to do so.

21.As late as February 7, 2020, the Plaintiff again reached out to the
Defendant in an effort to resolve the problem and to work outa
procedure to adequately address the Parties’ respective interests and
concerns and, to date, the Defendant has wholly failed to cooperate in
this good faith effort.

22.The Plaintiffs business relationship with Amazon and existing and
prospective customers generated thereby has and continues to be
damaged.

23.The Defendant negligently, recklessly, willfully and/or intentionally
interfered with the business relationship by and between the Plaintiff and
Amazon and has wholly failed to act in g00d faith to resolve any dispute.

24. The Defendant interfered with the Plaintiff's business relationship with
Amazon, as aforesaid while knowing of the relationship.

25.As a result of the Defendant’s interference and failure to resolve the

matter in good faith, the Plaintiff suffered, inter alia, monetary damages
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 15 of 43
Case 3:20-cv-L .48-RNC Document 1 Filed 02/24, Page 13 of 15

including but not limited to loss profit from its other business and
products listed on Amazon.
26.The Defendant is guilty of fraud, misrepresentation, intimidation or
molestation and/or acted maliciously, with improper motive or improper
means.
27.The Plaintiff has been damaged.
SECOND COUNT (Tortious Interference with Contractual! Relations)
{.-26. Allegations 1-26 inclusive of the First Count are incorporated by
reference herein and made a part hereof.
27.The Plaintiff and Amazon, at all times relevant herein, had a contractual
or beneficial relationship, as aforesaid.
28.The Defendant had knowledge of the aforesaid relationship.
29.The Defendant intended to and did interfere with the aforesaid
relationship.
30.The Defendant took a direct and an active part in persuading Amazon to
suspend Plaintiff's account.
31.The aforesaid interference was tortious.
32.The loss suffered by the Plaintiff was caused by the Defendant’s tortious
conduct.

33.The Plaintiff has been damaged.
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20_ Page 16 of 43
Case 3:20-cv-L .48-RNC Documenti1 Filed 02/24, Page 14 of 15

THIRD COUNT (CUPTA)

 

|.-26. Allegations 1-26 inclusive of the First Count are incorporated by
reference herein and made a part hereof.

27-32. Allegations 25-32 inclusive of the Second Count are incorporated by
reference herein and made a part hereof.

33.The aforesaid conduct by the Defendant was unlawful, offends public
policy, was unfair, unethical, oppressive and/or unscrupulous.

34.The Defendant was engaged in trade and/or commerce.

35.The Defendant's aforesaid conduct was pursuant to its trade and/or
commerce.

36.The Defendant aforesaid conduct constitutes an unfair or deceptive
practice, in violation of and pursuant to C.G.S. Section 42-110 et seq as
amended.

37.The Plaintiff has suffered an ascertainable loss.

38. The Plaintiff has been damaged.

FOURTH COUNT(INJUNCTION)

1.-26. Allegations 1-26 inclusive of the First Count are incorporated by

reference herein and made a part hereof.

27-32, Allegations 27-32 inclusive of the Second Count are incorporated by

reference herein and made a part hereof.
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 17 of 43
Case 3:20-cv-L .48-RNC Documenti Filed O2/24/. . Page 15 of 15

33-37. Allegations 33-37 inclusive of the Third Count are incorporated by
reference herein and made a part hereof.

38.The aforesaid acts complained of unreasonably interfere with the
Plaintiff's business expectancies, contractual relations and/or constitute
an unfair trade practice.

39. The aforesaid acts complained of have and will continue to cause the
Plaintiff irreparable injury in that, inter alia, they are continuous and
recurrent and unless restrained will continue.

40. The Plaintiff has no adequate remedy at law.
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 18 of 43
neh Geile CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither Ieplave nor peter the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in eptember 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NENT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS DEFENDANTS
iMerchandise LLC TSDBE, LLC
{b) County of Residence of First Listed Plaintiff Middlesex (Connecticut) County of Residence of First Listed Defendant _Cuyahoga (Westlake, OH)
CEXCEPT IN CLS. PLAINTIFE CASES) CIN (1.8. PLAINTIFF CASES ONLY)

NOTE IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(e) Attorneys (Firm Name, Address, and Telephone Nunibort Attorneys ({i/Knewn)

Paladino & Welsh, LLC
33 Main Street, Ste P., Old Saybrook, CT 06475
860-395-3344

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IL BASIS OF JURISDICTION (Place an “X" tn One Box Only) WI. CITIZENSHIP OF PRINCIPAL PARTIES {Place an °X" in Gae Box for Plamtiff
{for Breersity Cases Only) and Qne Bax for Defendant)
Oi U.S. Gevernment 73 Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State 71 3 1 (ncorporated ur Principal Place Ra a4
of Business Jn This State
112) U.S. Government M4 Daversity Citizen of Another State M2 & 2 Incorporated and Principal Place Os &s
Defendant findicate Citizenship of Parties in Hem Ii) of Business In Another State
Citizen or Subject of a 4 3 OO 3 Foreign Nation 476 46
Foreign Country
IV. NATURE OF SUUPE (liace an (x 2 One Box Only) Click here tor: Nature of Suit Code Descriptions
| a CONTRACT: - ce TORTS FORFEITURE/PENALTY - ___ BANKRUPTCY __- OTHER STATUTES
OF 110 Insurance PERSONAL INJURY PERSONALINJURY = [77 625 Drug Related Seizure 7) 422 Appeal 28 USC 158 7 375 False Claims Act
C1 120 Marine F310 Airplane 1 365 Personal Injury - of Property 21] USC 881 | 423 Withdrawal TF 376 Qui Tam (31 USC
4 130 Miller Act 6 315 Airplane Product Product Liability OF 690 Other 28 USC 157 3729{a))
7 140 Negotiable Instrument Liability {7 367 Health Care/ 0 400 State Reapportionment
J 150 Recovery of Overpayment | 320 Assault, Libel & Phannacentical PROPERTY BRIGHTS 0 416 Antitrust
& Enforcement of Judgmem Slander Personal Injury OG 820 Copyrights O] 430 Banks and Banking
J 181 Medicare Act C1 350 Federal Employers’ Product Liability C 830 Patent O 4$0 Commerce
11 152 Recovery of Defaulted Liability I 368 Asbestos Personal CO 835 Patent - Abbreviated 460 Deportation
Student I.oans 1 340 Marine Injury Product New Drag Application [0 470 Racketeer Influenced and
(Excludes Veterans} 0 345 Marine Product liability () 840 ‘Trademark Cormupt Organizatzons
1 153 Recovery of Overpayment Liability PERSONAL PROPERTY L__- LABOR = I M 480 Consumer Credit
of Veteran's Bencfits 9 350 Motor Vehicle SF 370 Other Fraud 9710 Fair Labor Standards "TD 86) HEA (13958 {15 USC 1681 or 1692)
C7 160 Stockholders’ Suits 1 355 Motor Vehicle F 37) Troth in Lending Act O 862 Black Lung (923) J 485 Telephone Consumer
OX [90 Other Contract Product Liability OF 380 Other Personal 3 720 Labor/Management 7 863 DIWC/DIWW (405(¢)} Protection Act
C7] 298 Contract Product Liability] 2) 360 Other Personal Property Damage Relations ‘7 864 SSID Title XVI 11 490 Cahie/Sat TV
7 196 Franchise Injury O 384 Property Damage O 740 Railway Labor Act CF 865 RS] (405{g)) 7 850 Securiues/Commodities’
77 362 Personal Injury - Product [iability © 751 Family and Medical Exchange
Medical Malpractice Leave Act {7 890 Other Statutory Actions
REAL PROPERTY. _ CIVIL RIGHTS. | PRISONER PETIEIONS [07 790 Other Labor (itigation FEDERAL TAX SUITS: O 891 Agricultural Acts
£7 210 |.and Condemnation 0 440 Other Civil Rights Habeas Corpus: [ 79) Employee Retirement O 876 Taxes (U.S. Plaintiff O 893 Environmental Matters
oJ 220 Foreclosure 441 Voting 3 463 Alen Detainee Income Security Act or Defendant) C7 895 Freedom of Information
} 230 Rent Lease & Ejectment 442 Employment 1 510 Motions to Vacate 77 871 IRS—Third Party Act
1 240 Torts to Land (7 443 Housings Sentence 26 USC 7609 7 896 Arbitration
07 245 Tort Product Liability Accommodations 77 530 General 7 899 Administrative Procedure
J 290 All Other Real Property 445 Amer. w/Disabilities -| 535 Death Penalty IMMIGRATION : Act/Review or Appeal of
Employment Other: 01 462 Naturalization Application Agency Decision
 44@ Amer. w/Disabilities -|J 540 Mandamus & Other [71 465 Other Immigration O 959 Canstitutionality of
Other T $50 Civil Rights Actions State Statutes
& 448 Education J 355 Prison Condition
OF 360 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

Vv. ORIGIN (Pace an X" tn One Box Only)

1 Original 2 Removed trom | 3° Remanded from "14 Reinstated or [7 5 Transferred fom 7 6 Multidistrict 7 8 Multidistrict
Proceeding State Court Appellate Coun Reopened Another District Litigation - Litigatien -
(specifi) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (Do not cite jurisdictional statutes untess diversity):
Diversity Jurisdiction

Brief description of cause. . . .
Tartious interference with business relations: damages and injunction

VI. CAUSE OF ACTION

 

 

 

VI. REQUESTED IN O) CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK VES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P 100,000.00 JURY DEMAND: Ave No
VIII. RELATED CASE(S)
IF ANY (See sisiructionns}:

 

JUDGE mee ROCK YIMBER
DATE

SIGNATURE OF ATTORNEY OF RECORD

 

 

 

02/21/2020 Richard F. Paladino, Esq.
FOR OFFICE USE ONLY ——
RECEIPT # >»

AMOUNT APPLYING IFP JUDGE MAG, JUDGE
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 19 of 43

UNITED STATES DISTRICT COURT
for the
District of Connecticut
New Haven Division

iMerchandise LLC
Plaintiff

Case No.: 3:20-cv-00248

TSDC, LLC
Defendant

)
}
)
-V- } Eebtuary 24, 2620
)
)
)
AMENDED COMPLAINT
Plaintiff, iMerchandise, LLC, by and through
its attorneys, Paladino & Welsh, LLC, complains and
alleges against Defendant, TSDC, LLC as follows:
NATURE OF THE ACTION
il. This is an action for an injunction,
damages and other appropriate relief arising out of
the Defendant’s violations of unfair competition
and deceptive trade practices under the state and

common law of the State of Connecticut and common

law interference with a contract and contractual
Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 20 of 43

relations in connection with iMerchandise LLC’s
successful storefront merchandising on Amazon.con.

2s As detailed more fully below, Defendant
improperly leveraged their ability to file a
complaint against the Plaintiff, with Amazon.com,
alleging a trademark infringement, causing
Amazon.com to completely shut down its storefront
and business thereon. Worst of all,
notwithstanding the Plaintiff's immediate and good
faith efforts to reach out to the Defendant to
address any legitimate trademark infringement
concern it may have, and, at the same time, to
mitigate Plaintiff's damages and to induce
Amazon.com to restore Plaintiff's storefront on the
strength of these good faith efforts and a plan of
action, the Defendant wholly refused to address the
Plaintiff's damages.

3. As a result, the Defendant has caused
Plaintiff unnecessary damages and untold and

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475

« Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 01170 2

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 21 of 43

irreparable damage to the Plaintiff’s business
expectancies, storefront position, name and
goodwill.

JURISDICTION AND VENUE

4, This Court has federal Jurisdiction based
upon diversity, to wit, diversity of citizenship.

Bis Venue is proper in this DIStYrie:. pursuant
to 28 U.S.C. §§ 1391(b) and 1400(a).

THE PARTIES

6. The Plaintiff in this Complaint is
iMerchandise, LLC, a Limited Liability Company,
with an office located at 90 Knothe Road, in the
Town of Westbrook, County of Middiesex and State of
Connecticut 06498,

7, On information and belief, the Defendant
in this Complaint is TSDC, LLC, a Limited Liability
Company, with an office located at 28045 Ranney
Pkwy., Ste. O, in the Town of Westlake, County of
Cuyahoga, and State of Ohio 44145,

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475

* Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 01170 3

 

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 22 of 43

FACTUAL BACKGROUND

8. The Plaintiff is and at all relevant times
hereunder has been engaged in the business of e-
commerce for the retail sale of merchandise
including but not limited to t-shirts and
utilizing, inter alia, the sales platform known as
Amazon.com (Amazon).

Bs . The Plaintiff, at all relevant times
hereunder, had a contractual and mutually
financially business relationship with Amazon, by
way Of a service agreementis), the terms of which
include but are not limited to a percentage split
of retail sales by and between the Plaintiff and
Amazon.

10. The Plaintiff, at all relevant times
hereunder, had a contractual and mutually
financially business relationship with Amazon, by
way of a service agreement (s), the terms of which
include but are not limited to a percentage split

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475

* Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 01170

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 23 of 43

of retail sales by and between the Plaintiff and
Amazon.

ll. On or about November 23, 2019, the
Defendant without prior notice to the PlaLnta $f,
fegistered, a complaint with Amazon alleging
trademark infringement and known as Complaint
number 6615269061 AKA 675459633.

12. On or about November 23, 2019, Amazon
contacted the Plaintiff advising that it received a
report of trademark infringement from the
Defendant.

13. Amazon further advised the Plaintiff that
if the Defendant retracted its Complaint, the
Plaintiff's account might not be Suspended or
deactivated.

14. The Defendant knew or Should have known
that Amazon’s method of operation is highly
mechanized, bureaucratic and “non-user friendly”
Making communication with it, including but not

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475

* Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 01170 5

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 24 of 43

limited to the subject Complaint difficult and time
consuming.

15. Immediately upon notification from Amazon,
the Plaintiff sent a plan of action to Amazon,
pursuant to its request and all in an effort to
reactivate its account and mitigate its damages.

16. The Plaintiff immediately reached out and
contacted the Defendant at least, on or about
November 23, 2019, December LO, 2015, Janay yy
2020, January 21, 2020, January 29, 2020 and
February 7, 2020 all in an effort to resolve the
Defendant's Complaint, in a good faith effort to
accommodate the Defendant's concerns and to
reactivate its Amazon account with the Defendant’s
cooperation.

17. The Plaintiff immediately advised the
Defendant that it received no orders for the

allegedly infringing item, that it had none of said

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 25 of 43

items in stock and, accordingly, made absolutely no
profit thereon.

18. Immediately upon learning of the
Defendant’s Complaint, on or about November 23,
2019, the Plaintiff notified that Defendant that it
gratuitously, without prejudice, removed the
allegedly infringing item from the marketplace
without the intent to relist or sell it.

19. On or about January 20, 2020, Amazon did
deactivate the Plaintiff’s entire account, and, to
date, it remains deactivated to the Plaintiff’s
financial prejudice and detriment.

20. The Plaintiff removed the allegedly
infringing items from the marketplace, without
immediate contest and without prejudice because of
the economic prejudice it was and continues to
suffer and with time being of the essence.

21. The Plaintiff put the Defendant on notice

that, as a result of the deactivation of its
Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 26 of 43

account and its failure to retract it’s Complaint,
the Plaintiff had ang continues to suffer actual
and ascertainable damages in the form of, inter
alia, lost business expectancies and profits that
would have been generated through Amazon and
including but not limited to lost prospective
business relationships related to its other Amazon
listings and its priority and preferential listing
positions with Amazon, based upon its sales
history.

44. lt addition, because of the Defendant's
actions and inactions, Amazon pulled down the
Plaintiff's entire “store front” and the Plainbi ff
1s unable to conduct any sales whatsoever on
Amazon.

23. Even if and when Amazon reinstitutes the
Plaintiff’s store front, with or without the
Defendant’s cooperation, its ranking will be

diminished, further prejudicing its sales.

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele; 860-395-3344/ Fax: 860-395-3343
Juris No. 011070

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 27 of 43

24. In a further good faith effort to address
the Defendant's alleged concerns, on or about
January 29, 2020, the Plaintiff invited the
Defendant to document any loss it claimed to have
incurred as a result of the Plaintiff’s alleged
action and the Defendant has wholly failed to do
SO.

25. As late as February 7, 2020, the Plaintiff
again reached out to the Defendant in an effort to
resolve the problem and to work out a procedure to
adequately address the Parties’ respective
interests and Concerns and, to date, the Defendant

has wholly failed to cooperate in this good faith

effort.

Paladino & Weish, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No, 011070

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 28 of 43

COUNT ONE

TORTIOUS INTERFERENCE WITH BUSINESS RELATIONS

26. The Plaintiff incorporates by reference
herein and makes a part hereof allegations in each
of the preceding paragraphs 1-25 inclusive.

2/7. The Plaintiff’s business relationship with
Amazon and existing and prospective customers
generated thereby has and continues to be damaged.

28. The Defendant negligently, recklessly,
willfully and/or intentionally interfered with the
business relationship by and between the Plaintiff
and Amazon and has wholly failed to act in good
faith to resolve any dispute.

29. The Defendant interfered with the
Plaintiff's business relationship with Amazon, as
aforesaid while knowing of the relationship.

30. As a result of the Defendant’s

interference and failure to resolve the matter

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

10

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 29 of 43

in good faith, the Plaintiff suffered, inter
alla, monetary damages including but not limited
to loss profit from its other business and
products listed on Amazon.

31. The Defendant is guilty of fraud,
misrepresentation, intimidation or molestation
and/or acted maliciously, with improper motive or
improper means.

32. The Plaintiff has been damaged.

COUNT TWO
TORTIOUS INTERFERENCE WITH CONTRACTUAL RELATIONS

1.-26. The Plaintiff incorporates by reference
herein and makes a Part hereof allegations in each
of the preceding Paragraphs 1-25 inclusive.

27, The Plaintiff and Amazon, at all times
relevant herein, had a contractual or beneficial
reiationship, as aforesaid,

28. The Defendant had knowledge of the

aforesaid relationship.
Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

11

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 30 of 43

29. The Defendant intended to and did
interfere with the aforesaid re latienhsh p.

30. The Defendant took a direct and an active
part in persuading Amazon to Suspend Plaintiff's
account.

31. The aforesaid interference was tortious.

32. The loss suffered by the Plaintiff was
Caused by the Defendant's tortious conduct.

33. The Plaintiff has been damaged.

COUNT THREE

CUPTA

 

1.-26. The Plaintiff incorporates by reference
herein and makes a Part hereof allegations in each
of the preceding paragraphs 1-25 inclusive.

27. The Plaintiff incorporates by reference
herein and makes a part hereof allegations 27-32

inclusive of Count Two.

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

12

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 31 of 43

33. The aforesaid conduct by the Defendant was
unlawful, offends public policy, was unfair,
unethical, oppressive and/or unscrupulous.

34, The Defendant was engaged in trade and/or
commerce.

35. The Defendant’s aforesaid conduct was
Pursuant to its trade and/or commerce.

36. The Defendant aforesaid conduct
constitutes an unfair or deceptive practice, in
violation of and pursuant to C.G.5. Section 42-110
et seq as amended.

37. The Plaintiff has suffered an
ascertainable loss.

38. The Plaintiff has been damaged.

COUNT FOUR
INJUNCTION

1.-26. The Plaintift incorporates by reference

herein and makes a part hereof allegations in each

of the preceding paragraphs 1-25 inclusive.
Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

13

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 32 of 43

27. The Plaintiff incorporates by reference
herein and makes a part hereof allegations 27-31
inclusive of Count One.

28. The Plaintiff incorporates by reference
herein and makes a part hereof allegations 27-32
inclusive of Count Two.

29. The Plaintiff incorporates by reference
herein and makes a part hereof allegations 33-37
inclusive of Count Three.

30. The aforesaid acts complained of
unreasonably interfere with the PIS@INELEE sg
business expectancies, contractual relations and/or
constitute an unfair trade practice.

31. The aforesaid acts complained of have and
will continue to cause the PLlALHtL ff irreparable
injury in that, inter alla, they are continuous and
recurrent and unless restrained will continue.

32. The Plaintiff has no adequate remedy at

law,

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

14

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 33 of 43

PRAYER FOR RELIEF
WHEREFORE, THE PLAINTIFF RESPECTFULLY CLAIMS AND
DEMANDS:

(a) that the Court find that the Defendant pay
the Plaintiff money damages because it:

(i) tortiously interfered with the
Plaintiff's business relations;

(11) tortuously interfered with the
Plaintiff's contractual relations;

(111) violated CUTPA;

(>) that the Court find that the Defendant pay
the Plaintiff punitive damages and attorney’s fees
Pursuant to Connecticut General Statutes $42-
110g(d), as amended;

(c) that the Court enter a permanent
injunction requiring the Defendant to withdraw its
Complaint(s) with Amazon.com and to take all such
other action reasonably required to reactivate

Plaintiff’s account; and

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/ Fax: 860-395-3343
Juris No. 011070

15

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 34 of 43

(d) that the Court enter all such other relief
as in law or in equity may appertain and as the
Court may deem just and proper.

NO DEMAND FOR JURY TRIAL
The Plaintiff does not demand a jemy trial.
Dated at Old Saybrook, Connecticut, this 24t day
of February, 2020.

THE PLAT
By:

 

-Rtthard F. Paladino, Esq.
Federal Bar No. CT 10242
Palading & Welsh, tac
33 Main Street, Suite P
Old Saybrook, CT 06475

Tel. No.: (860) 395-3344
Fax No.: (860) 395-3343
Email:

rfpgwpsherwood@aol.com

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
Tele: 860-395-3344/Fax: 860-395-3343
Juris No. 011070

16

 
Case 3:20-¢v-00248-RNC Document 10 Filed 03/18/20 Page 35 of 43
Cie :50-c. J248-RNC Document 3 Filed 02/2 _o Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ORDER ON PRETRIAL DEADLINES

Unless otherwise ordered by the presiding Judge, parties in civil cases shall adhere to
the following deadlines:

(a) All motions relating to joinder of parties or amendment of the pleadings shall
be filed within the latest of the following: (i) 35 days after the appearance of the last
defendant or (ii) 60 days after the filing of the complaint, the filing of a petition for removal,
or the transfer of an action from another District, except that a defendant may file a third-
partly complaint within 14 days of serving an answer, as permitted by Fed.R.Civ.P. 14(a).

(b) The filing of a motion to dismiss shail not resuit in a stay of discovery or extend
the time for completing discovery.

({c) Formal discovery pursuant to the Federal Rules of Civil Procedure may not
commence until the parties have conferred as required by Fed. R. Civ. P. 26(f) and Local
Civil Rule 16 but the parties may commence formai discovery immediately thereafter
without awaiting entry of a scheduling order pursuant to Fed.R.Civ.P. 16(b). Informal
discovery by agreement of the parties is encouraged and may commence at any time.
Unless otherwise ordered, discovery shall be completed within 6 months after the latest
of the following: the filing of the complaint, the filing of a petition for removal, the transfer
of an action from another District, or the appearance of the last defendant.

(d) Unless otherwise ordered, all motions for summary judgment shall be filed
within 35 days after the deadline for completion of discovery.

By Order of the Court

Robin D. Tabora, Clerk
(Rev. 7/30/2018)
Case 3;20-cv-00248-RNC Document 10 Filed 03/18/20 Page 36 of 43
Case 3:20-c. .0248-RNC Document 4 Filed 02/2 20 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ELECTRONIC FILING ORDER

All documents in this case will be fited electronically. Documents filed electronically
must be filed in OCR text searchable PDF format. Counsel! are reminded that they must
comply with the requirements set forth in the District Court's CM/ECF Policies and
Procedures Manual.

Unless otherwise ordered, on the business day next following the day on which a

document is filed electronically, counsel must provide Chambers with one Paper copy of

the following e-filed documents:

All pleadings (including briefs and exhibits) Supporting or opposing the following:

a. Applications for temporary restraining orders, preliminary
injunctions or prejudgment remedies:

b. Motions to dismiss or for summary judgment:

Cc. Trial briefs, including proposed findings of fact and conclusions of law;
and

d. Any other filing that exceeds 15 pages.

/s! Robert N. Chatigny
Senior United States District Judge
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 37 of 43
Case 3:20-c, 0248-RNC Document5 Filed 02/2 40 Page 1of6

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

STANDING PROTECTIVE ORDER

1. Itis hereby ordered by the Court that the following shall apply to information,
documents, excerpts from documents, and other materials produced in this action
pursuant to Federal and Local Rules of Civil Procedure governing disclosure and
discovery.

2. Information, documents and other materials may be designated by the producing
party in the manner permitted (“the Designating Person”). All such information,
documents, excerpts fram documents, and other materials will constitute “Designated
Material” under this Order. The designation shall be either (a) “CONFIDENTIAL” or (b)
CONFIDENTIAL-ATTORNEYS’ EYES ONLY.” This Order shall apply to Designated
Material produced by any party or third-party in this action.

3. “CONFIDENTIAL” information means information, documents, or things that have
not been made public by the disclosing party and that the disclosing party reasonably
and in good faith believes contains or comprises (a) trade secrets, (b) proprietary
business information, or (c) information implicating an individual’s legitimate expectation
of privacy.

4. “CONFIDENTIAL-ATTORNEY’S EYES ONLY” means CONFIDENTIAL
information that the disclosing party reasonably and in gocd faith believes is so highly
sensitive that its disclosure to a competitor could result in significant competitive or
commercial disadvantage to the designating party.

5, Designated Material shall not be used or disclosed for any purpose other than
the litigation of this action and may be disclosed only as follows:

a. Parties: Material designated “CONFIDENTIAL” may be disclosed to parties to
this action or directors, officers and employees of parties to this action, who have
a legitimate need to see the information in connection with their responsibilities
for overseeing the litigation or assisting counsel in preparing the action for trial or
settlement. Before Designated Material is disclosed for this purpose, each such

person must agree to be bound by this Order by signing a document substantially
in the form of Exhibit A.
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 38 of 43

b.

shall:

t;

Case 3:20-c. .0248-RNC Document5 Filed 02/2 240 Page 2 of6

Witnesses or Prospective Witnesses: Designated Material, including material
designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to
a witness or prospective witness in this action, but only for purposes of testimony
or preparation of testimony in this case, whether at trial, hearing, or deposition,
but it may not be retained by the witness or prospective witness. Before
Designated Material is disclosed for this purpose, each such person must agree
to be bound by this Order, by signing a document substantially in the form of
Exhibit A.

Outside Experts: Designated Material, including material designated
“CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” may be disclosed to an outside
expert for the purpose of obtaining the expert's assistance in the litigation.
Before Designated Material is disclosed for this purpose, each such person must
agree to be bound by this Order, by signing a document substantially in the form
of Exhibit A.

Counsel: Designated Material, including material designated “CONFIDENTIAL-
ATTORNEYS’ EYES ONLY,” may be disclosed to counsel of record and in-
house counsel for parties to this action and their associates, paralegals, and
regularly employed office staff.

Other Persons: Designated Material may be provided as necessary to copying
services, translators, and litigation support firms. Before Designated Material is

disclosed to such third parties, each such person must agree to be bound by this
Order by signing a document substantially in the form of Exhibit A.

Prior to disclosing or displaying any Designated Material to any person, counsel

a. Inform the person of the confidential nature of the Designated Material; and
b. \Inform the person that this Court has enjoined the use of the Designated
Material by him/her for any purpose other than this litigation and has enjoined

the disclosure of that information or documents to any other person.

The confidential information may be displayed to and discussed with the persons

identified in Paragraphs 5(b) and (c) only on the condition that, prior to any such display
or discussion, each such person shall be asked to sign an agreement to be bound by
this Order in the form attached hereto as Exhibit A. In the event such person refuses to
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 39 of 43
Case 3:20-c. 0248-RNC Document5 Filed 02/2 20 Page 3 of 6

sign an agreement in substantially the form attached as Exhibit A, the party desiring to
disclose the confidential information may seek appropriate relief from the Court.

8. A person having custody of Designated Material shall maintain it in a manner that
limits access to the Designated Material to persons permitted such access under this
Order.

9. Counsel shall maintain a collection of all signed documents by which persons
have agreed to be bound by this Order.

10. Documents shall be designated by stamping or otherwise marking the
documents with the words “CONFIDENTIAL” or “CONFIDENT!IAL-FOR ATTORNEYS’
EYES ONLY” thus clearly identifying the category of Designated Material for which
protection is sought under the terms of this Order. Designated Material not reduced to
documentary form shall be designated by the producing party in a reasonably
equivalent way.

11.‘ The parties will use reasonable care to avoid designating as confidential
documents or information that does not need to be designated as such.

12. A party may submit a request in writing to the party who produced Designated
Material that the designation be modified or withdrawn. If the Designating Person does
not agree to the redesignation within fifteen business days, the objecting party may
apply to the Court for relief. Upon any such application, the burden shall be on the
Designating Person to show why the designation is proper. Before serving a written
challenge, the objecting party must atternpt in good faith to meet and confer with the
Designating Person in an effort to resolve the matter. The Court may award sanctions if
it finds that a party's position was taken without substantia! justification.

13. Deposition transcripts or portions thereof may be designated either (a) when the
testimony is recorded, or (b) by written notice to all counsel of record, given within ten
business days after the Designating Person's receipt of the transcript in which case all
counsel receiving such notice shall be responsible for marking the copies of the
designated transcript or portion thereof in their possession or control as directed by the
Designating Person. Pending expiration of the ten business days, the deposition
transcript shail be treated as designated. When testimony is designated at a deposition,
the Designating Person may exclude from the deposition all persons other than those to
whom the Designated Material may be disclosed under paragraph 5 of this Order. Any
party may mark Designated Material as a deposition exhibit, provided the deposition
witness is one to whom the exhibit may be disclosed under paragraph 5 of this Order
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 40 of 43
Case 3:20-c\ J248-RNC Document5 Filed 02/2 .0 Page 4of6

and the exhibit and related transcript pages receive the same confidentiality designation
as the original Designated Material.

14. Any Designated Materia! which becomes part of an official judicial proceeding or
which is filed with the Court is public. Such Designated Materia! will be sealed by the
Court only upon motion and in accordance with applicable law, including Rule 5(e) of
the Locai Rules of this Court. This Protective Order does not provide for the automatic
sealing of such Designated Material. If it becomes necessary to file Designated
Material with the Court, a party must comply with Local Civil Rule 5 by moving to file the
Designated Material under seal.

15. Filing pleadings or other papers disclosing or containing Designated Materia!
does not waive the designated status of the material. The Court will determine how
Designated Material will be treated during trial and other proceedings as it deems
appropriate.

16. | Upon final termination of this action, all Designated Material and copies thereof

shall be returned promptly (and in no event later than forty-five (45) days after entry of

final judgment), returned to the producing party, or certified as destroyed to counsel of

record for the party that produced the Designated Material, or, in the case of deposition
testimony regarding designated exhibits, counsel of record for the Designating Person.
Alternatively, the receiving party shall provide to the Designating Person a certification

that all such materials have been destroyed.

17. Inadvertent production of confidential material prior to its designation as such in
accordance with this Order shall not be deemed a waiver of a claim of confidentiality.
Any such error shall be corrected within a reasonable time.

18. Nothing in this Order shall require disclosure of information protected by the
attorney-client privilege, or other privilege or immunity, and the inadvertent production of
such information shall not operate as a waiver. If a Designating Party becomes aware
that it has inadvertently produced information protected by the attorney-client privilege,
or other privilege or immunity, the Designating Party wil! promptly notify each receiving
party in writing of the inadvertent production. When a party receives notice of such
inadvertent production, it shall return all copies of inadvertently produced material within
three business days. Any notes or summaries referring or relating to any such
inadvertently produced material subject to claim of privilege or immunity shall be
destroyed forthwith. Nothing herein shall prevent the receiving party from challenging
the propriety of the attorney-client privilege or work product immunity or other applicable
privilege designation by submitting a challenge to the Court. The Designating Party
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 41 of 43
Case 3:20-c. 0248-RNC Document5 Filed 02/2 20 Page 5of6

bears the burden of establishing the privileged nature of any inadvertently produced
information or material. Each receiving party shall refrain from distributing or otherwise
using the inadvertently disclosed information or material for any purpose until any issue
of privilege is resolved by agreement of the parties or by the Court. Notwithstanding the
foregoing, a receiving party may use the inadvertently produced information or materials
to respond to a motion by the Designating Party seeking return or destruction of such
information or materials. If a receiving party becomes aware that it is in receipt of
information or materials which it knows or reasonably should know is privileged,

Counsel for the receiving party shall immediately take steps to (i) stop reading such
information or materials, (ii) notify Counsel for the Designating Party of such information
or materials, (iii) collect all copies of such information or materials, (iv) return such
information or materials to the Designating Party, and (v) otherwise comport themselves
with the applicable provisions of the Rules of Professional Conduct.

19. The foregoing is entirely without prejudice to the right of any party to apply to the
Court for any further Protective Order relating to Designated Material; or to object to the
production of Designated Material; or to apply to the Court for an order compelling
production of Designated Material; or for modification of this Order; or to seek any other
relief from the Court.

20. The restrictions imposed by this Order may be modified or terminated only by
further order of the Court.

IT 1S SO ORDERED,

/si Robert N. Chatigny
Robert N. Chatigny
Senior United States District Judge
Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 42 of 43
Case 3:20-c. .0248-RNC Document5 Filed 02/2 20 Page 6 of6

EXHIBIT A

| have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled
have been designated as confidential. | have
been informed that any such documents or information labeled “CONFIDENTIAL
PRODUCED PURSUANT TO PROTECTIVE ORDER’ are confidential by Order of the
Court.

 

 

| hereby agree that | will not disclose any information contained in such

documents to any other person. | further agree not to use any such information for any
purpose other than this litigation.

DATED:

 

 

Signed in the presence of:

(Attorney)

 
 

Case 3:20-cv-00248-RNC Document 10 Filed 03/18/20 Page 43 of 43

CERTIFICATE OF SERVICE

 

IT hereby certify that a copy of the foregoing
Notice of Serving Documents Ordered By The Court
and documentation attendant thereto, were filed
electronically on the 18° day of March, 2020.
Notice of this filing will be sent by email to all
parties as of record appear by operation of the
Court’s electronic filing system or by mail to
anyone unable to accept electronic filing. Parties
may access this filing through the Court’s system.

Anthony B. Corleto, Esq.
Wilson Esler, LLP

1010 Washington Blvd.
stamford, CT 06901

Tel: 203-388-2404

Email: tony.corleto@wilsonelser.com

Richard F. PaO Se
Federal Bar No. CT 2
Paladino & Welsh, LLC

33 Main Street, Suite P

Old Saybrook, CT 06475

Tel. No.: (860) 395-3344

Fax No.: (860) 395-3343
Email: rfpgwpsherwocd@aol.com

Paladino & Welsh, LLC
33 Main Street, Suite P, Old Saybrook, CT 06475
* Tele: 860-395-3344/Fax: 860-395-3343
Juris No, 01170

 
